Title: From Benjamin Franklin to Joseph Galloway, 16 April 1768
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir,
London, April 16. 1768
The March Packet is just arrived, and has brought me your Favour of the 10th of that Month, containing a strongly painted Description of the present unhappy State of our Province, from the Debility of the Government, and the Folly and Wickedness of the Frontier People. I can now only say, that I shall make the best Use of your Letter, by communicating it to the Ministry, together with the Papers transmitted by the Committee. Possibly they may at length think seriously of relieving us, in the only way in which we can be relieved, a Change of Government.
For this Month past, all publick People here have been distracted with Elections, so that nothing else could be attended to. It is now said that the Parliament will have a short Session in May, and I am advis’d to see that over before I embark. While I stay, I shall use my best Endeavours in the Service of the Province. Budden sails next Week, by whom I may write more fully. With great Esteem, I am, Dear Sir, Your very affectionate and obedient humble Servant
B Franklin
Jos. Galloway Esqr.
